
	
		II
		111th CONGRESS
		1st Session
		S. 2908
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2009
			Mr. Kohl (for himself,
			 Mr. Corker, and Mr. Feingold) introduced the following bill; which
			 was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy and Conservation Act to
		  require the Secretary of Energy to publish a final rule that establishes a
		  uniform efficiency descriptor and accompanying test methods for covered water
		  heaters, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Water Heater Rating Improvement Act of
			 2009.
		2.Uniform efficiency
			 descriptor for covered water heatersSection 325(e) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295(e)) is amended by adding at the end the
			 following:
			
				(5)Uniform
				efficiency descriptor for covered water heaters
					(A)DefinitionsIn
				this paragraph:
						(i)Covered water
				heaterThe term covered water heater means—
							(I)a water heater;
				and
							(II)a storage water
				heater, instantaneous water heater, and unfired water storage tank (as defined
				in section 340).
							(ii)Final
				ruleThe term final rule means the final rule
				published under this paragraph.
						(B)Publication of
				final ruleExcept as otherwise provided in this paragraph, the
				Secretary shall publish a final rule that establishes a uniform efficiency
				descriptor and accompanying test methods for covered water heaters—
						(i)if the date of
				enactment of this paragraph is on or before March 31, 2010, not later than 270
				days after that date; or
						(ii)if the date of
				enactment of this paragraph is after March 31, 2010, not later than 180 days
				after that date.
						(C)PurposeThe
				purpose of the final rule shall be to replace with a uniform efficiency
				descriptor—
						(i)the energy factor
				descriptor for water heaters established under this subsection; and
						(ii)the thermal
				efficiency and standby loss descriptors for storage water heaters,
				instantaneous water heaters, and unfired water storage tanks established under
				section 342(a)(5).
						(D)Effect of final
				rule
						(i)In
				generalNotwithstanding any other provision of this title,
				effective beginning on the effective date of the final rule, the efficiency
				standard for covered water heaters shall be the efficiency descriptor
				established by the final rule.
						(ii)Effective
				dateThe final rule shall take effect 1 year after the date of
				publication of the final rule under subparagraph (B).
						(E)Conversion
				factor
						(i)In
				generalThe Secretary shall develop a mathematical conversion
				factor for converting the measurement of efficiency for covered water heaters
				from the test procedures in effect on the date of enactment of this paragraph
				to the new energy descriptor established under the final rule.
						(ii)ApplicationThe
				conversion factor shall apply to models of covered water heaters affected by
				the final rule and tested prior to the effective date of the final rule.
						(iii)Effect on
				efficiency requirementsThe conversion factor shall not affect
				the minimum efficiency requirements for covered water heaters otherwise
				established under this title.
						(iv)UseDuring
				the period described in clause (v), a manufacturer may apply the conversion
				factor established by the Secretary to rerate existing models of covered water
				heaters that are in existence prior to the effective date of the rule described
				in clause (v)(II) to comply with the new efficiency descriptor.
						(v)PeriodSubclause
				(I) shall apply during the period—
							(I)beginning on the
				date of establishment of the conversion factor; and
							(II)ending on the
				effective date of the rule which is to be published by the Secretary not later
				than March 31, 2010, with respect to covered water heaters (as required by the
				consent decree filed on November 6, 2006, in the United Stated District Court
				for the Southern District of New York in consolidated civil actions by
				plaintiffs against Samuel W. Bodman as Secretary of Energy).
							(F)ExclusionsThe
				final rule may exclude a specific category of covered water heaters from the
				uniform efficiency descriptor established under this paragraph if the Secretary
				determines that the category of water heaters—
						(i)does not have a
				residential use and can be clearly described in the final rule; and
						(ii)are effectively
				rated using the thermal efficiency and standby loss descriptors applied (as of
				the date of enactment of this paragraph) to the category under section
				342(a)(5).
						(G)OptionsThe
				descriptor set by the final rule may be—
						(i)a
				revised version of the energy factor descriptor in use as of the date of
				enactment of this paragraph;
						(ii)the thermal
				efficiency and standby loss descriptors in use as of that date;
						(iii)a revised
				version of the thermal efficiency and standby loss descriptors;
						(iv)a hybrid of
				descriptors; or
						(v)a
				new approach.
						(H)ApplicationThe
				efficiency descriptor and accompanying test method established under the final
				rule shall apply, to the maximum extent practicable, to all water heating
				technologies in use as of the date of enactment of this paragraph and to future
				water heating technologies.
					(I)ParticipationThe
				Secretary shall invite interested stakeholders to participate in the rulemaking
				process used to establish the final rule.
					(J)Testing of
				alternative descriptorsIn establishing the final rule, the
				Secretary shall contract with the National Institute of Standards and
				Technology, as necessary, to conduct testing and simulation of alternative
				descriptors identified for consideration.
					(K)Existing
				covered water heatersA covered water heater shall be considered
				to comply with the final rule on and after the effective date of the final rule
				and with any revised labeling requirements established by the Federal Trade
				Commission to carry out the final rule if the covered water heater—
						(i)was manufactured
				prior to the effective date of the final rule; and
						(ii)complied with
				the efficiency standards and labeling requirements in effect prior to the final
				rule.
						.
		
